The plaintiff earned her livelihood by doing general housework. Her evidence tended to prove that the services for which she seeks compensation in this action were rendered at the request of the testator and in consideration of his express promise to pay therefor.
There was direct evidence that the testator asked the plaintiff to work for him, and said that he would pay her, that "he couldn't get along alone" and wanted her "to come up and keep his house and do his cooking and whatever needed to be done"; that the plaintiff went to the testator's house and performed the services requested "three or four days a week, and sometimes only weekends," and that on these various occasions the testator said, "I will see that you are paid."
No brief has been furnished for the executrix, and it is difficult to see how any argument could be advanced in support of her exceptions. See Willette v. Whitney, 82 N.H. 209; Elwell v. Roper, 72 N.H. 254, and cases cited.
Judgment on the verdict.
All concurred. *Page 560